_ TDCJ Offender Details . Page 1 of 2

   

TExAsDEPARTMEN?OFCR\M'NAHHST|GE

 

Offender information Detai|s

’ le` Number: . 05335093

TDCJ Number: 00848605
Name: . JONES,KELV|N
Race: _ B

Gehdér: ' v ' wl

DOB: _ 1964-08-18
Maxirnum Sentence Date: 2028-06-11
current Facility: n CONNALLY
Projected Re|ease Date: t n l ‘ 2028-06-11
Paro|e Eligibi|ity Date: 2002~08-22
offender visitation Eligible: ` \_r§§ _

information provided is updated once daily during weekdays and multiple times.per day
on visitation days. Becausev this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEClAL lNFORMATION FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Wi|| be determined When release date is scheduled.
Schedu|ed_ Re|ease L°cati°m Wi|| be determined When release date is scheduled

 

 

 

Offense History:
Offense Date Offense Sentence Date Cou_nty Case No. Sentence(YY-Nlllil-DD)
1998-06-10 ROBBERY 1998-10-05` BOWIE 98-F-396-5 ' 30-00-00

 

 

 

 

 

 

 

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?Sid=OS3 3 5 093 ` 7/24/2015